Citation Nr: 1114596	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-29 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom





INTRODUCTION

The Veteran had active service from October 1980 to May 1986. He has also had unspecified periods of inactive duty for training (INACDUTRA) in the United States Air Force Reserves from June 1986 to June 2001.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana, which denied service connection for bilateral hearing loss and tinnitus. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the time that the Veteran filed his claim in August 2006, he reported the onset of hearing loss symptoms during active duty.  VA audiometric examination dated in March 2009 document complaints and diagnoses of bilateral hearing loss and tinnitus.  In the course of that examination, the Veteran reported exposure to acoustic trauma and the onset of constant tinnitus while on active duty in the mid 1980's.  These statements regarding his exposure to acoustic trauma and the onset of hearing loss and tinnitus in service have been deemed credible.  Such exposure could, at least conceivably, be related to the current hearing disorders at issue.  

Following the March 2009 examination, the VA audiologist opined that the Veteran's hearing loss was clearly not caused by or the result of active duty military noise exposure.  The examiner also opined that tinnitus was not likely due to active duty military noise exposure.  In providing the rationale for these opinions, the VA audiologist explained that current hearing loss was due to post-discharge reserve duty and civilian occupational noise exposure, and that tinnitus was not likely service related, but that it was a symptom associated with hearing loss.  These 

opinions beg the question of whether the Veteran's hearing disorders were disabilities resulting by way of incurrence or aggravation from injury during inactive duty training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (23), (24) (West 2002); 38 C.F.R. § 3.6 (2010).  In this regard, the exact dates that the Veteran performed INACDUTRA would be relevant to his claim, noting however, that the status of his hearing acuity before those periods would have to be considered for purposes of determining whether there was pre-existing hearing loss or tinnitus, and whether there was permanent aggravation thereof.  

Finally, it is noted that in the report of the March 2009 VA examination, the VA audiologist indicated that the Veteran's service treatment records were reviewed but also noted that his private medical records were not reviewed.  The claims file does contain private medical records and opinions that could be considered supportive of the Veteran's claim.  38 C.F.R. § 4.1 (2010) provides that "It is...essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history."  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  "[F]ulfillment of the statutory duty to assist...includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical examination and medical opinion is necessary if there is competent medical evidence of a current disability and evidence that the disability may be associated with the claimant's active duty, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Under the circumstances of this case, the Board finds that an additional examination is necessary to determine whether the veteran's current hearing loss and tinnitus can be associated with service by way of incurrence.  See 38 U.S.C.A. § 5103A(d) (West 2002). 38 C.F.R. § 3.159(c)(4) (2010).  



Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made to obtain verification of the Veteran's dates of service in the Air Force Reserve, to include verification of all dates of the appellant's active duty for training (ACDUTRA) and INACDUTRA, from the National Personnel Records Center in St. Louis, Missouri, or through other official channels, as necessary.  

Any records or information obtained must be made part of the claims folder.  The search effort should be documented in the claims folder and if any such effort produces negative results, documentation to that effect should be placed in the claims file.

2.  Schedule the Veteran for a VA audiometric examination to determine whether bilateral hearing loss and tinnitus, if found, bears any relationship to service, including the Veteran's exposure to acoustic trauma in service.  The claims file, including private treatment records, must be made available to and pertinent documents therein reviewed by the examiner in connection with the examination.  Any further indicated special tests and studies should be conducted.  The examiner should confirm review of the claims file in his or her report.

The examiner must address the following medical question for each of the disorders at issue:
Is it at least as likely as not (at least a 50 percent probability) that bilateral hearing loss and/or tinnitus, if found, is related by etiology to service (including periods of ACDUTRA or INACDUTRA) on any basis, including by way of aggravation during ACDUTRA or INACDUTRA?
A complete rationale for any opinions expressed should be provided.

3.  Thereafter, review the claims file to ensure that all of the foregoing requested development has been completed, and pursue any development required by the record at hand, including further medical examination.  In particular, review the requested examination report and required medical opinions to ensure that they are responsive to and in complete compliance with the directives of this remand and if they are not, implement corrective procedures.  

4.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus again review the veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the veteran until he is notified by; however, the Veteran is hereby notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claims for service connection and result in a denial.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


